NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2459-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PHILLIPE BARTHELUS,
a/k/a PHILIPPE BARTHELUS,

     Defendant-Appellant.
___________________________

                   Submitted June 9, 2022 – Decided June 23, 2022

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 07-11-1010.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Meredith L. Balo, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Phillipe Barthelus appeals from June 28, 2019 and October 8,

2020 orders entered following successive evidentiary hearings, regarding his

petition for post-conviction relief (PCR). We affirm.

      We recounted the relevant facts in our prior decision affirming defendant's

convictions for the first-degree murder of Jamillah Payne, N.J.S.A. 2C:11-

3(a)(1), first-degree attempted murder of Khalid Walker, N.J.S.A. 2C:5-1 and

N.J.S.A. 2C:11-3(a)(1), and other weapons and conspiracy offenses. State v.

Barthelus, No. A-5012-10 (App. Div. Oct. 11, 2013) (slip op. at 2-3). The

following facts relate to the PCR petition and this appeal:

            The incidents at issue occurred on the night of July 13,
            2006[,] in and around . . . Payne's apartment, located on
            the fourth floor of a building in Elizabeth[,] . . . directly
            across the street from a park. The apartment was used
            as a "stash house" for drug dealers operating on the
            street and in the park.

                  Raquel Garcia lived in another apartment in the
            building. She was friends with co-defendant Wedpens
            Dorsainvil,[] who was a drug dealer in the area. Garcia
            frequently "held" drugs for Dorsainvil in her apartment
            and, in return, he would pay some of her bills. Garcia
            identified defendant as one of several men who sold
            drugs with Dorsainvil.

                  Garcia testified Dorsainvil came to see her on the
            morning of July 13, 2006[,] and told her he had been
            robbed at gunpoint earlier that morning by a group of
            men . . . . The men told Dorsainvil they "wanted him
            out of [Payne's] apartment," a location where he also

                                                                            A-2459-20
                                         2
kept drugs. Garcia stated Dorsainvil was "pissed" and
wanted to retrieve a "baseball size piece" of crack he
had hidden in Garcia's apartment. Dorsainvil told
Garcia to "[k]eep your eyes open, keep your ears open.
Something isn't right. [Payne] isn't acting right. It's
almost like she's turning on the hand that is feeding
her."

      Willie Smith had an apartment on the third floor
of the building and sold cocaine in the park. He was
acquainted with both Payne and Dorsainvil. In the
evening of July 13, 2006, Payne called Smith and asked
him to come up to her apartment. She sounded
"disturbed a little bit." When he arrived at the
apartment, Payne was sitting down in the living room
and there were a number of men in the apartment with
her, including Dorsainvil. Smith stated that Payne
"looked different . . . . Face tones didn't look right."
Smith asked Dorsainvil "what was going on," and he
replied, "Fuck that. Don't worry about it."

       Smith testified that Dorsainvil then went into the
kitchen and returned with a handgun. When he returned
to the living room, he fired the gun into the floor. This
prompted Smith to jump out of the window to escape,
fracturing his pelvis and suffering a punctured lung in
the fall. As Smith was lying on the sidewalk, he heard
three more shots being fired and saw Payne hanging
from the window. He saw Payne fall to the ground near
where he was lying. . . . Another individual, later
identified as . . . Walker, then fell from the apartment
window.

      Walker, who admitted he was a member of the
Bloods[ Gang], testified he had been in the apartment
with five or six other men. At one point, he went into
the bathroom to take a telephone call. While he was in
the bathroom, three or four shots came through the

                                                            A-2459-20
                           3
door; and one shot hit him in the leg. Someone kicked
the door in and Walker saw one or two people in the
doorway. Walker told the police that one of the men
put a gun to his head and pulled the trigger, but the gun
did not go off. However, Walker repudiated this
statement at trial, explaining that the Bloods had a
"code" that "snitches . . . die." Walker jumped out the
bathroom window and landed in a pile of garbage. He
. . . denied seeing Payne fall from the apartment.

       Payne's friend, David Kernodle, was walking on
the street outside the apartment at the time of the
incident. He heard a "crashing sound" and then saw
Smith "coming out" of the garbage area by the building,
holding his side, and limping. He looked up and saw
Payne "hanging out of the window." She appeared to
be "[t]rying to get back in." Kernodle testified he saw
defendant standing in the window from which Payne
was hanging. He knew defendant from the area and
testified that defendant had distinguishing scars on his
arms, which he could see from the street. Kernodle
testified defendant pushed Payne and she fell to the
ground. . . .

      ....

       Maria Martinez lived in an apartment on the third
floor. She heard gunshots and went to close her
window. As she did so, she saw a group of people
coming down the fire escape. Defendant then opened
the window, came inside, gave Martinez "a slight push,
to the side," and ran out the front door of the apartment.
Martinez saw at least three other people run down the
fire escape.

      Back in her apartment, Garcia was lying in bed
when she heard gunshots. Dorsainvil then called her
and said, "I'm coming up. I'm coming up right now.

                                                             A-2459-20
                            4
            Open the door, open the door. Unlock the door." She
            let Dorsainvil in and saw that he had a "shirt with blood
            on it, a shirt balled up under his arm with blood on it,
            and . . . there were two guns in the shirt." Dorsainvil
            told Garcia, "I had to do it. I had to do it . . . I popped
            her." Dorsainvil further explained that Payne "knew
            too much" and, after he shot her, "they threw her out
            the window."

                   ....

                   Several weeks after the murder, Lavar Davis
            came to Garcia's apartment. He told her he had been in
            Payne's apartment on the night of the murder. Davis
            explained that Payne had "turned on them" by
            becoming "Blood on another set" and had "betrayed
            them" by letting the men who had robbed Dorsainvil
            into the apartment. There was a confrontation between
            the men and Dorsainvil and his friends. Someone told
            Dorsainvil, "You want to die or are you going to get the
            F out of this apartment and get your shit and go." Payne
            began to head for the door, but Davis grabbed her hair
            "and told her she is not going nowhere." Davis told
            Garcia that Payne was shot and "pushed out the
            window," and . . . warned Garcia that "whoever talks"
            to the police "will get dealt with."

            [Id. at 3-8, 10 (fourth, fifth, sixth, and eighth alterations
            in original).]

      When police interviewed defendant, he first claimed he was not in

Elizabeth at the time of the shooting, then stated he was "in the park playing

dice when he heard shots and saw people jump from the apartment window[,]"

and then in a letter to the trial judge "admitted to selling drugs in the apartment


                                                                             A-2459-20
                                         5
on the night of the murder, but claimed he 'ran[] for his life' when the shots were

fired." Id. at 9-10 (second alteration in original).

      In State v. Barthelus, Nos. A-2954-15 and A-3324-15 (App. Div. Dec. 22,

2017) (slip op. at 2) defendant and the State appealed from a March 9, 2016

order denying defendant's PCR petition without an evidentiary hearing, but

reversing the attempted murder conviction due to the trial judge's failure to give

a limiting instruction concerning the testimony of a detective.         We noted

"Dorsainvil pled guilty to Payne's murder" and Walker's attempted murder, and

shortly thereafter "gave defendant a written statement purporting to exculpate

defendant from any involvement in Payne's murder and Walker's attempted

murder." Id. at 5. "Dorsainvil alleged he conspired with . . . John Zepherin,

who was now deceased, to murder Payne. None of the witnesses who testified

at defendant's trial identified Zepherin as one of the individuals present in the

apartment at the time of the shootings." Id. at 5. Dorsainvil claimed Zepherin

shot Payne, and Dorsainvil "shot at Walker . . . [and] defendant fled the

apartment as soon as the shooting started and, therefore, was not involved in

either offense." Id. at 5-6.




                                                                             A-2459-20
                                         6
      The PCR judge, who also served as the trial judge, rejected defendant's

assertion Dorsainvil's statement constituted newly discovered evidence to

warrant a new trial. Id. at 6. However,

            [o]ne of the themes defendant's attorney presented to
            the jury at trial was that the police improperly focused
            on defendant instead of investigating other suspects in
            the attempted murder of Walker. During her cross-
            examination of Detective Jorge Jimenez, the attorney
            attempted to advance this position by asking the
            detective a number of questions concerning his failure
            to pursue other leads. . . . Walker identified defendant
            as one of his assailants after participating in a photo
            array and, once that identification was made, the police
            had no need to look at other suspects. However,
            because the judge suppressed Walker's identification of
            defendant, the State could not present this information
            to the jury.

                   As defense counsel continued this line of
            questioning, the State began to object, and noted that
            the attorney was opening the door to allow . . . Jimenez
            to disclose that he "was in possession of information
            that implicated [defendant] as the second shooter in that
            apartment[.]" During several side bar conferences on
            this subject, the judge cautioned defendant's attorney
            that if she continued to seek to demonstrate that the
            detective had no basis for limiting the investigation to
            defendant, the State would be permitted to ask the
            detective on redirect whether he had information that
            caused him to believe defendant was the second
            shooter.

                  As the cross-examination proceeded, defense
            counsel identified a man, [Davis,] as a potential suspect
            and, through her questions, attempted to demonstrate

                                                                        A-2459-20
                                       7
that . . . Jimenez failed to properly investigate him. On
redirect, the judge permitted . . . Jimenez to testify that
he did not have any information that led him to believe
[Davis] was the second shooter. The State then asked
the detective, "At that point were you in possession of
information that [defendant] was, in fact, the second
shooter in that apartment?" After the judge overruled
defendant's objection, the detective replied, "Yes[,]"
and the State asked no further questions about the
subject.

      Defense counsel did not request any limiting
instruction concerning the jury's consideration of the
detective's response and the judge did not issue a sua
sponte charge on this testimony. In his PCR petition,
defendant argued that his attorney provided him with
ineffective assistance by continuing to pursue this line
of questioning in the face of the judge's warning, and
by opening the door to the State's introduction of
improper hearsay evidence concerning the information
the detective possessed.

       However, the judge declined to consider
defendant's ineffective assistance of counsel argument.
Instead, on his own motion, the judge determined that
he committed prejudicial error during the trial by not
instructing the jury that the detective's statement that he
possessed certain information "could not be used for the
truth of the matter asserted; but solely for his state of
mind of why he eliminated certain suspects versus
others during the course of his investigation." In his
direct appeal of his conviction for Walker's attempted
murder, defendant did not challenge the failure of the
judge to provide such an instruction. Nevertheless, the
judge concluded that "[t]he omission of a limiting jury
instruction warrants reversal of [defendant's]
conviction for the attempted murder of . . . Walker."


                                                              A-2459-20
                            8
              [Id. at 7-10 (second, third, sixth, seventh, eighth, and
              ninth alterations in original).]

       We concluded the judge erred by overturning the attempted murder

conviction because defendant did not raise the failure to give the sua sponte

limiting instruction on direct appeal and was barred from doing so on the PCR.

Id. at 14-15. We remanded for an evidentiary hearing to address the contention

defendant did raise in his petition "that his trial attorney was ineffective for

pursuing the line of questioning that led to . . . Jimenez's testimony that he had

information pointing to defendant as one of Walker's assailants, and, after the

judge raised the issue sua sponte, for failing to request a limiting instruction

. . . ." Id. at 16.

       Judge Regina Caulfield conducted an evidentiary hearing following the

remand, heard testimony from defendant's trial counsel, and issued a detailed

written decision.     She found trial counsel testified credibly and "provided

effective assistance to defendant during his trial." Counsel's questioning was

appropriate because she "attacked the credibility of each witness, questioned the

adequacy of the police investigation, and highlighted the weaknesses in the

State's case." Counsel challenged: the lack of DNA testing at the crime scene;

the credibility of a fact witness, by showing he would not be charged if he

implicated others; and Kernodle's claim he could see the scars on defendant's

                                                                            A-2459-20
                                         9
arms from a distance, the fact he did not make the claim in his initial statement

to police, and only did so when he was facing charges. Counsel also cross-

examined Jimenez about the fact he promised Davis would not be charged if he

cooperated with the investigation.

      The judge found trial counsel's strategy was sound, stating:

            Here, defendant had the right to establish that there was
            another individual present at the time of the shooting.
            In addition, his counsel had a duty to point out that
            [Jimenez] ignored . . . Davis's likely involvement in the
            shooting. To do otherwise would have been to abandon
            what appears to . . . have been a viable third[-]party
            guilt defense.

      The judge also found trial counsel was not culpable for violating the trial

judge's ruling not to elicit testimony regarding Walker's suppressed

identification of defendant. Indeed,

            [w]hile the prosecutor may have been frustrated by
            defense counsel's emphasis on Davis's possible
            involvement in the shooting of Payne and Walker, he
            should not have been permitted to elicit what amounted
            to inadmissible hearsay from the detective on re-direct.
            At the very least, the trial court should have provided a
            limiting instruction to the jury stating that such
            testimony could not be used as substantive evidence of
            defendant's guilt, but only as to Jimenez's state of mind
            in deciding not to pursue Davis as a suspect in the
            incident.

            . . . Instead of asking Jimenez about the existence of
            other evidence supporting the charges against

                                                                           A-2459-20
                                       10
            defendant, the prosecutor should have asked the
            detective if there was any evidence in the case which,
            in his opinion, supported . . . charges against Davis.

      Without a limiting instruction "the jury . . . was left with the inescapable

inference the defendant's identity as the second shooter of . . . Walker was

provided by an unnamed, non-testifying witness." The jury was left to speculate

that Jimenez had superior knowledge through hearsay information because

            [i]t is clear that such testimony was significant to the
            jury since there was a request that it be read back during
            deliberations. That request gave the court a second
            opportunity to provide a limiting instruction telling the
            jurors . . . that they could not utilize such testimony as
            substantive evidence of defendant's guilt, but only for
            an explanation . . . as to why Jimenez conducted the
            investigation in the manner he described.

The judge concluded trial counsel "did her job, and did it well. She pointed out

that Jimenez had ignored a likely participant in the shooting" and this line of

questioning did not "'open[] the door' to the detective being permitted to imply

that he had secured other evidence supporting the charges against defendant."

Further, "[p]ointing out the weaknesses in the State's case . . . , including

highlighting that Davis was never charged . . . and may have shot at Walker, was

a sound and reasonable trial strategy."

      Judge Caulfield found the record established a prima facie case of

ineffective assistance of appellate counsel for not raising the issue of Jimenez's

                                                                            A-2459-20
                                       11
testimony. She concluded the failure to do so could have prejudiced defendant

"since there is a reasonable probability that . . . defendant's conviction for the

attempted murder of Walker would likely have been vacated, had the issue been

raised on appeal." She ordered a second evidentiary hearing, at which time

appellate counsel testified and then issued a thorough written opinion on

October 8, 2020, granting defendant's PCR petition.

      The judge found appellate counsel's testimony not credible and

inconsistent. His testimony regarding the contact he had with trial counsel after

the trial was selective and inaccurate, and lacked credibility in describing trial

counsel's representation of defendant in an unflattering light. The judge noted

he misrepresented the legal standard for raising PCR issues on appeal.

      Notwithstanding the credibility issues, the judge found appellate counsel's

testimony credible regarding his admission "that, if he had realized [the trial

judge] had not given a limiting instruction to the jury concerning Jimenez's

hearsay testimony, he would have raised the issue in his appellate brief."

Appellate counsel was ineffective because "he chose to forgo the subject of

Jimenez's hearsay testimony on defendant's direct appeal, especially as it was

presented to the jury twice without the benefit of a limiting instruction[;] . . . a

clear appellate issue[.]" The judge concluded appellate counsel's "error led to


                                                                              A-2459-20
                                        12
defendant suffering significant prejudice" and the "omission was obvious"

because he "reviewed the transcripts and [trial counsel]'s brief [in support of a

motion for a new trial, which addressed Jimenez's testimony at length] before

submitting his appellate brief."

      Appellate counsel was aware of the import of the trial judge's failure to

give a limiting instruction regarding Jimenez's hearsay testimony, because "he

attached a copy of defendant's judgment of conviction . . . to his brief" showing

he received a consecutive sentence for Walker's attempted murder. "Jimenez's

hearsay testimony that he had information about defendant being the second

shooter [w]as even more damaging than Kernodle's testimony about having

heard about Payne's shooting from others[;]" an issue appellate counsel pursued

on appeal. Moreover, "the issue was highlighted when the jury asked for this

specific testimony to be read back" and "[i]t was the trial court's obligation to

guide the jury as to the proper use of such testimony." The judge concluded

appellate counsel's failure to raise the "related issues of the hearsay testimony

provided by . . . Jimenez and the trial court's failure to provide a limiting

instruction, [prejudiced] defendant since there is a reasonable probability that

. . . defendant's conviction for attempted murder of Walker would have been




                                                                           A-2459-20
                                      13
reversed" because "[t]he evidence of defendant's guilt as to defendant being the

second shooter in Payne's apartment was not overwhelming."

      Judge Caulfield held the omission of the limiting instruction only affected

defendant's attempted murder conviction of Walker because the jury's read back

request of Jimenez's testimony "clearly related" to Walker's shooting "and not

the murder of . . . Payne or the other charges in the indictment." Further ,

"defendant's convictions for the other charges set forth in the indictment were

supported by the evidence," including Smith, Martinez, Kernodle, and Garcia's

testimony.

      Defendant raises the following point on appeal:

             TRIAL    AND    APPELLATE   COUNSELS'
             INEFFECTIVE ASSISTANCE MANDATES THAT
             ALL OF DEFENDANT'S CONVICTIONS BE
             REVERSED.

      Our review of a PCR claim after a court has held an evidentiary hearing

"is necessarily deferential to [the] PCR court's factual findings based on its

review of live witness testimony." State v. Nash, 212 N.J. 518, 540 (2013).

Where an evidentiary hearing has been held, we should not disturb "the PCR

court's findings that are supported by sufficient credible evidence in the record."

Ibid. We review the trial court's legal conclusions de novo. Id. at 540-41.



                                                                             A-2459-20
                                       14
      Pursuant to these principles and having thoroughly reviewed the record,

we conclude defendant's argument lacks sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(2). Judge Caulfield's findings of fact and

conclusions of law that trial counsel was effective, and appellate counsel was

not, is supported by the credible evidence in the record and unassailable.

Moreover, her conclusion that appellate counsel's failures impacted only the

attempted murder of Walker is likewise sound and does not merit our

intervention. Defendant's other convictions clearly stood on separate evidence

and appellate counsel's failure to raise the hearsay issue regarding Jimenez's

testimony did not impact them.

      Affirmed.




                                                                        A-2459-20
                                     15